Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page1 1ofof1111 PageID
                                                               TXSD Page
                                        #: 406
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page2 2ofof1111 PageID
                                                               TXSD Page
                                        #: 407
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page3 3ofof1111 PageID
                                                               TXSD Page
                                        #: 408
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page4 4ofof1111 PageID
                                                               TXSD Page
                                        #: 409
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page5 5ofof1111 PageID
                                                               TXSD Page
                                        #: 410
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page6 6ofof1111 PageID
                                                               TXSD Page
                                        #: 411
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page7 7ofof1111 PageID
                                                               TXSD Page
                                        #: 412
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page8 8ofof1111 PageID
                                                               TXSD Page
                                        #: 413
Case 4:18-cr-00204-ALM-KPJ
         Case 7:19-mj-01082 *SEALED*
                             Document 6Document
                                         Filed on 117  Filedin05/08/19
                                                  05/13/19             Page9 9ofof1111 PageID
                                                               TXSD Page
                                        #: 414
Case Case
     4:18-cr-00204-ALM-KPJ *SEALED*
           7:19-mj-01082 Document    Document
                                  6 Filed       117 Filed
                                          on 05/13/19      05/08/19
                                                      in TXSD  Page Page  10 of 11
                                                                    10 of 11
                                PageID #: 415
Case Case
     4:18-cr-00204-ALM-KPJ *SEALED*
           7:19-mj-01082 Document    Document
                                  6 Filed       117 Filed
                                          on 05/13/19      05/08/19
                                                      in TXSD  Page Page
                                                                    11 of 11 of 11
                                PageID #: 416
